Citation Nr: 0528220	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
foot condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1968 and from June 1977 to May 1978.

This appeal arises from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen this claim.  The veteran perfected an 
appeal of this issue.  

The veteran testified before the undersigned at a hearing in 
June 2005.  A copy of the transcript of that hearing is of 
record.

This cases is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  

In response to the RO's March 2002 denial, the veteran 
indicated that he submitted medical evidence from Dr. K. 
Taylor from Montgomery, Alabama and Dr. Hollis from Opelika, 
Alabama.  These medical records are not associated with the 
veteran's claims file, nor were they referenced in the 
decisions or statements of the case.  

Full compliance with the duty to assist includes VA's 
assistance in obtaining relevant records when the veteran has 
provided concrete data as to time, place and identity of the 
health care provider.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A (West 2002).  

In addition, the Board notes that a during the veteran's June 
2005 hearing, he testified that he received disability for 
his feet from his job with the USPS and from the Social 
Security Administration (SSA).  

The Court has long held that the duty to assist includes 
requesting information and records from the SSA, which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the RO should request the pertinent records from 
that the SSA and USPS to include the medical evidence relied 
upon in reaching those decisions.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the 
veteran's treatment records from the 
Dr. K.Taylor from Montgomery, Alabama 
and Dr. Hollis from Opelika, Alabama 
referenced in his May 2002 statement.  
The veteran should be asked to 
resubmit the documents he claims to 
have previously provided, or to 
provide authorization to release 
these records from the physicians.  
These records should be associated 
with the claims file.  If any of the 
above are not available, the file 
should be documented to that effect 
and the veteran so notified.

2.  The RO should obtain should the 
veteran's records pertinent to the 
his claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought on 
appeal remains denied, the veteran 
and his representative, if any, 
should be provided with a 
supplemental statement of the case 
and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







 
 
 
 

